DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 lines 14-16, the recitation “means for delivering signal to a port on the means for protecting the tractor air brake system and to least two ports on the means for amplifying the control signal” is unclear.  The specification discloses a means for delivering air (i.e. the dash control valve DCV, see page 5 last paragraph) to a port of the tractor protection valve and to two ports of the trailer control module TCM.  The means for amplifying the control signal is disclosed as the pilot relay valve 14, which does not have two ports receiving a signal or air from the DCV.  It appears the last paragraph of the instant claim should be written as:
further comprising means for delivering air to a port on the means for protecting the 
at least two ports on the means for providing the pneumatic signal.

	Claims 9-14 are rejected due to their dependence upon claim 8.
Regarding claim 15 line 17, the dash control valve is disclosed as delivering air to three ports, and not “signal” as is recited in the claim.  
Claims 16-20 are rejected due to their dependence upon claim 15.
Allowable Subject Matter
Claims 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
January 27, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657